THEATTORNEYGENERAL
                               OF’ TEXAS
                                                                          R4   944
                            Aunm~.    TEXAS      787ll




                                     May 23,   1975


The Honorable Forrest   Smith                    Opinion   No.   H- 615
Chairman
Texas Youth Council                              Re: Whether various public
Sam Houston State Office Building                agencies may disseminate
201 East 14th Street                             information on juveniles to a
Austin,  Texas    78701                          private data bank.

Dear Chairman      Smith:

           You have requested our opinion regarding whether various public
agencies     may disseminate  information on juveniles to a private data bank.

          Pursuant to this request,   you submit for our inspection an “Automated
Interagency Information Management System Memorandum               of Agreement,    ”
whereby a number of public entities in Dallas County propose to become
“sponsors”     of an Automated Interagency    Information Management      System
(hereinafter    referred to as AIIMS), whose purpose is to “provide       information
to facilitate research,    planning and outreach programs      directed at reducing
and preventing juvenile delinquency in the community of West Dallas. ”
“Overall fiscal and administrative      management”    will be performed by a
private agency known as Common          Concern until June 30, 1975, when
these responsibilities    will be assumed by a “Steering     Committee”    composed
of the representatives    of the parties to the agreement    and “associated
agencies,    institutions and interested parties. ” The original sponsors,       in
addition to Common Concern,        include the Dallas Police Department,      the
Dallas Independent School District,      the Dallas Juvenile Courts Division,
and the Urban Planning       Department of the City of Dallas.

        Under the terms of the Agreement,    each sponsor will provide
information on juveniles to AIIMS, including both individual and aggregate
data.  As to the individual data, the Agreement  provides:

                  All information  shall be classified and maintained
                  in the data bank in such a manner that any individual
                  can neither be identified nor traced nor profiled by
                  any reasonable person.




                                         p. 2725
The Honorable     Forrest   Smith - Page 2       (H-615)



          The Dallas Police Department agrees to provide information
regarding each arrest made of a juvenile in the target area, including
race,   sex, place of birth, date of birth, and a variety of other data
relating to the juvenile’s  arrest and. the ultimate disposition of his case.
The individual’s    name is not supplied, but his file is tagged with an
“identification  number” for the internal use of the Police Department.       His
current address is furnished only as a “Mapsco code number. ”

        The Dallas Independent School District will submit information     about
each student enrolled in a school in the target area, including name of
school, as well as the juvenile’s race,  sex, place of birth, date of birth,
and other data relating to school performance   and family background.     Again,
the individual’s name is omitted, but his file contains an “identification
number” used by the School District.    His current address is represented
only as a “Mapsco code number. ”

         The Dallas County Juvenile Courts Division is to furnish informa-
tion as to race, sex, place of birth, date of birth, and a variety of other
data regarding the referral of an individual to the juvenile courts division,
including any involvement with drugs.     The juvenile’s name is not supplied,
but his file is tagged with a “county identification number” for the internal
use of the ,Juvenile Courts Division.

         The Urban Planning Department of the City of Dallas will furnish
“relevant demographic   data concerning the target area. ” In addition to
the information regarding individual juveniles,  the School District and the
Juvenile Courts Division also agree to submit data in aggregate form.

        Section   51.14 of the Family     Code provides,   in pertinent    part:

                  (a) All files and records of a juvenile court, a clerk
                  of court, or a prosecuting  attorney relating to a child
                  who is a party to a proceeding under this title are open
                  to inspection only by:

                       (1) the judge, probation officers, and professional
                  staff or consultants of the juvenile court;

                      (2)   an attorney   for a party to the proceeding;

                      (3) a public or private agency or institution
                  providing supervision of the child by arrangement   of
                  the juvenile court, or having custody of the child under
                  juvenile court order; or




                                          p.   2726
The Honorable   Forrest    Smith - Page      3   (~-615)




                    (4) with leave of juvenile court, any other person,
                agency, or institution having a legitimate  interest in the
                proceeding or in the work of the court.
                . . .
                (c) Law-enforcement     files and records concerning   a
                child shall be kept separate from files and records of arrests
                of adults and shall be maintained on a local basis only and
                not sent to a central state or federal depository.

                (d) Except for files and records relating to a charge for
                which a child is transferred   under Section 54.02 of this
                code to a criminal court for prosecution,   the law-
                enforcement   files and records are not open to public
                inspection nor may their contents be disclosed    to the
                public, but inspection of the files and records is permitted
                by:

                    (1) a juvenile      court having the child before     it in any
                proceeding;

                    (2)   an attorney    for a party to the proceeding;     and

                    (3) law-enforcement    officers        when necessary    for the
                discharge of their official duties.

        Section 51.14 sets strictly circumscribed   limits to the authority of a
juvenile court or a law enforcement    agency to permit access of the files and
records of individual juveniles.    As we recently held in Attorney General
Opinion No. H-529 (1975):

                Section 51.14 is designed to preserve      the traditional
                confidentiality   of files and records concerning juvenile
                proceedings.    . . . However,    general statistical   data
                which provides no real opportunity for identification        of
                the juvenile offender in no way threatens       such confidenti-
                ality.   We therefore construe the language “records”,
                “relating to child” or “concerning      a child” as contained
                in section 51.14 to include only those records which furnish
                a basis for the identification    of the child.




                                          p. 2727
 The Honorable   Forrest   Smith   - Page 4    (H-615)




         We have been advised that individual AIIMS sponsors will not be
granted access to any information in the data bank regarding particular
juveniles.   Only “general statistical     data, which provides no real oppor-
tunity for the .identification  of the juvenile offender, ” will be available
to the sponsors.     Thus, the AIIMS Agreement       appears to meet that
standard of confidentiality    which we held in Opinion No. H-529 to be
required of juvenile courts and law enforcement        agencies by section 51.14.

         A similar standard of confidentiality      is required of school districts
receiving federal funds by the Family Educational and Privacy Rights Act,
20 U.S. C. § 1232g, which prohibits “the release of personally         identifiable
records or files (or personal information contained therein) of students
without the written consent of their parent% ” It is thus our opinion that
the Dallas Police Department,       the Dallas Independent School District,
and the Dallas County Juvenile Courts Division may each furnish to AIIMS
the information    contemplated   under the Agreement,       so long as such data,
whether considered      separately or collectively,    does not provide a basis
for the identification   of any individual juvenile.

                                   SUMMARY

                 The Dallas Police Department,        the Dallas Independent
                 School District,  and the Dallas County Juvenile Courts
                 Division may disseminate      particular  information on
                 juveniles to a private data bank so long as the information
                 does not reasonably    furnish the basis for the identification
                 of individual juveniles.

                                                     ery truly yours,
                                               /Y




                                                    Attorney   General   of   Texas

r-APPROVED:




 Opinion   Committee

 jwb




                                       p.   2728